DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the lower concave and convex portion and the upper concave and convex portion as described in the specification (and claims 1 and 11).  FIG. 7A+ shows bottom planoconvex protrusions 155 which protrude up from a bottom surface 151 at regularly spaced intervals and planoconvex protrusions 156 which protrude down from a top surface 152 at regularly spaced intervals at 152 such that when no object is present between the  planoconvex protrusions, both the bottom planoconvex protrusions are biased and fill the regularly spaced intervals of the top planoconvex protrusions, and the top planoconvex  protrusions are biased and fill the regularly spaced intervals of the bottom portion spaces.  However, while there are protrusions (planoconvex) the drawings do not show any concave portions.  The Examiner suggests using the language provided above. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Examiner notes that the recitation in at least claims 1 and 11 that the upper and lower concave and convex portions are maintaining a fitted state when no object is present and then detecting a change in the interval is not described in the specification to show possession because the fitted state as shown in the FIG. 7A+ does not appear to support a change in interval when a card/ object is inserted, as the card/ object would appear to hit against 155 and not separate the upper and lower portions upon insertion.  While FIG. 6A+ appears to support card/ object insertion separating top and bottom surfaces, these are not concave and convex portions that are in a fitted state when no object is present.
Appropriate correction is requested. 
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “lower conveyance path” and “upper conveyance path” forming the card conveyance path.  These terms are vague/ indefinite because the terms do not define different paths, but appear to be separate surfaces that are above and below and surround the card conveyance path.  There are not separate paths to be taken into the device, only a single path.  It is indefinite how a single path (card conveyance path) is formed of 2 paths (upper and lower path).  The Examiner suggests clarifying language reciting that the conveyance path is defined by an upper surface above it and a lower surface below it surrounding the path, for example.
Additionally, re claims 1 and 11, the Examiner notes that is vague/ indefinite how the lower concave and convex portion and the upper concave and convex portion are maintaining a “fitted state” when no object is present, but somehow the interval changes and is detected by the detection sensor.  It is unclear how an object inserted into the card reader could physically be manipulated while on the conveyance path to cause a change in interval from the fitted state of the upper and lower concave and convex portions.  For example, insertion of the card would appear (Applicants FIG. 7A-7B) to just hit the leftmost portion at 155 and it is unclear how card insertion causes displacement as shown in FIG. 7B, because in the fitted state it is unclear how card insertion causes separation. Thus, it remains unclear how a fitted state of the lower and upper portion is changed by an object inserted.  Further, the phrase “fitted state” is vague/ indefinite and the Applicants suggest changing it per the claim objection below along with “interval”, which is indefinite as it appears to be drawn to a distance and not an interval (repeating). 
Appropriate correction is requested.

Claim Objections
Claims 1 and 11 objected to because of the following informalities:  
Re claim 1:
It is unclear how a single path (card conveyance path) is formed of 2 paths (upper and lower path). The Examiner suggests changing “upper conveyance path” and “lower conveyance path” to – upper conveyance surface-- and – lower conveyance surface--, and wherein the conveyance path is --between the surfaces--. 
The “lower concave and convex portion” and the “upper concave and convex portion” should be changed to recite, respectively, – planoconvex protrusions which protrude up from the lower conveyance surface  at regularly spaced intervals into the card conveyance path--   and -- planoconvex protrusions which protrude down from the upper conveyance surface at regularly spaced intervals into the card conveyance path--, for clarity because there does not appear to be any convex portions.
The use of “fitted state” is unclear, and the Examiner suggests clarifying that the fitted state is -- such that that when no object is present in the card conveyance path between the  planoconvex protrusions of the lower and upper conveyance surfaces, the bottom planoconvex protrusions are biased and fill the regularly spaced intervals between the top planoconvex protrusions, and the top planoconvex protrusions are biased and fill the regularly spaced intervals between the bottom planoconvex protrusions--.
The interval is unclear in the last clause, and the Examiner suggest replacing “… interval between the lower concave and convex potion and the upper concave and convex portion” with -- … distance between a top of the lower concave and convex portion and a bottom of the upper concave and convex portion upon insertion of an object into the conveyance path.—
Re claim 11, as it is the method claim similar to claim 1, the same changes are suggested.
The Examiner notes that the dependent claims would need the proposed language carried through in order to have correspondence with the changes.
Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL I WALSH/Primary Examiner, Art Unit 2876